                                  UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF WISCONSIN

IN RE:                                                    Case   No. 14-29446-KMP
            JAMES N HALVORSEN
            CATHERINE A HALVORSEN                         Chapter   13


                                                          NOTICE OF FINAL CURE PAYMENT

Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(Ð, the Chapter 13 Trustee, Scott Lieske files
this Notice of Final Cure Payment. The amount required to complete the plan has been received by the
Trustee.

Name of       Creditor: FEDERAL NATIONAL MORTGAGE ASSOCIATION

Final Cure Amount
Court        Trustee                                   Claim             Amount
Claim #      Claim #                 Account #         Allowed           Paid
20-l         021-0                   0787              $ 3,549.66        $ 3,549.66

Direct Amount Paid by Debtor:                Unknown

TotalAmount Paid by Trustee:                 $3,549.66

Monthly Ongoing Mortgage Payment

Mortgage is      Paid:       Direct by the Debtor(s)


    Within 21 da)'s of the service of the Notice of Final Curg Payment. the creditor MUST file with the
U.S. Bankruptcy Court and serve a Statement as a supplement to the holder's proof of claim on the
debtor(s), debtor(s) Counsel and the Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.l(g), indicating:

       1)
        Whether it agrees that the debtor(s) have paid in     full the amount required to cure the default    on
the claim; and

       2)   Whether the debtor(s) are otherwise current on all payments consistent   with I I U.S.C. $ 1322(b)
(s).

    The statement shall itemize the required cure or post-petition amounts, if any, that the holder
contends remain unpaid as of the date of the statement, The statement shall be filed as a supplement to
the holder's proof of claim and is not subject to Rule 3001(Ð. Failure to notiff may result in sanctions.



Dated: January 30,2020

                                                                                 {t4-29446 20-r } {NFC}HALVORSEN
                                                                                          Do Not Write On




                                                                                            ffi
                     Case 14-29446-kmp           Doc 84     Filed 01/30/20       Page 1 of 2
                              UNITED STATBS BANKRUPTCY COURT
                               EASTERN DISTRICT OF WISCONSIN

IN RE                                                  Case   No. I4-29446-KMP
        JAMES N HALVORSEN
        CATHERINE A HALVORSEN                          Chapter   13




                                     CERTIFICATE OF SERVICE




   I hereby certifli that on January 30,2020, the Trustee's NOTICE OF FINAL CURB PAYMENT
was electronically filed with the Clerk of Court and served upon the following parties using the ECF
system:

                             OFFICE OF THE U.S. TRUSTEE

                             GERACI LAW L.L.C.

      The undersigned further certifies that this notice was mailed by United States Postal Service to the
fol lowing non-ECF participants:

                             FEDERAL NATIONAL MORTGAGE ASSOCIATION
                             PO BOX 1047
                             HARTFORD,CT 06143-

                             JAMES N HALVORSEN & CATHERINE A HALVORSEN
                             4160 S 1ST PL
                             MILWAUKEE, WI 53207


Dated: January 30,2020


                                    M        J.
                                    Office of the      l3 Trustee
                                    Scott Lieske
                                    P O Box 510920
                                    Milwaukee, WI53203
                                    Phone: 414-271-3943
                                    Fax: 414-271-9344
                                    Email: info@chapterl 3milwaukee.com




                  Case 14-29446-kmp            Doc 84      Filed 01/30/20        Page 2 of 2
